       Case 4:20-cv-00027-BMM Document 95 Filed 02/09/21 Page 1 of 16



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

UPPER MISSOURI WATERKEEPER,

                            Plaintiff,            CV-16-52-GF-BMM-JTJ
                                                  CV-20-27-GF-BMM-JTJ
       vs.

UNITED STATES ENVIRONMENTAL                             ORDER ON
PROTECTION AGENCY and ANDREW                          MOTIONS TO STAY
WHEELER, Administrator, United States
Environmental Protection Agency,

                         Defendants,
       and

STATE OF MONTANA DEPARTMENT
OF ENVIRONMENTAL QUALITY,
TREASURE STATE RESOURCES
ASSOCIATION OF MONTANA,
MONTANA LEAGUE OF CITIES AND
TOWNS, and NATIONAL ASSOCIATION
OF CLEAN WATER AGENCIES

              Defendant Intervenors.


                              INTRODUCTION

      This case involves two consolidated legal controversies, Upper Missouri

Waterkeeper v. U.S. Envtl. Protection Agency, et al., Cause No. CV-16-52 (D.

Mont. 2019) (“Waterkeeper I”), and Upper Missouri Waterkeeper v. U.S. Envtl.
        Case 4:20-cv-00027-BMM Document 95 Filed 02/09/21 Page 2 of 16



Protection Agency, et al., Cause No. CV-20-27 (D. Mont. 2020) (“Waterkeeper

II”).

        This Order addresses pending Motions to Stay the Court’s October 30, 2020

Consolidated Order (Waterkeeper II, Doc. 72) (“Consolidated Order”) until

resolution of appeals in Waterkeeper I. (Waterkeeper II, Docs. 79, 81, and 83). For

reasons discussed below, the Court grants a stay of the rulemaking portion of the

Consolidated Order, pending resolution of appeals of the 2019 Judgment

(Waterkeeper I, Doc. 187).

                        PROCEDURAL BACKGROUND

        In Waterkeeper I, Plaintiff Upper Missouri Waterkeeper (“Waterkeeper”)

filed an Amended Complaint alleging that Defendants United States

Environmental Protection Agency and Administrator Andrew Wheeler

(collectively, “EPA”) had violated the Clean Water Act (“CWA”). (Waterkeeper I,

Doc. 130). The State of Montana Department of Environmental Quality (“DEQ”),

Treasure State Resources Association of Montana (“Treasure State Resources”),

Montana League of Cities and Towns (“MLCT”), and National Association of

Clean Water Agencies (“NACWA”) (collectively, “Intervenor-Defendants”)

moved to intervene. (Id., Docs. 25, 27, 30, 41). All parties to Waterkeeper I filed a

motion or cross-motion for summary judgment. (Id., Docs. 148, 151, 155, 159,

161, 165).


                                             2
       Case 4:20-cv-00027-BMM Document 95 Filed 02/09/21 Page 3 of 16



      The Court issued an Order on March 25, 2019, granting summary judgment,

in part, in favor of Waterkeeper. (Id., Doc. 177) (“2019 Summary Judgment

Order”). The Court then directed the parties to provide briefing on the proper

remedy. Id. The Court issued a Remedies Order on July 16, 2019. (Id., Doc. 184)

(“2019 Remedies Order”). The Court will refer to the 2019 Summary Judgment

Order and 2019 Remedies Order collectively as the “2019 Orders.” The Clerk of

Court entered Judgment (Id., Doc. 187) (“2019 Judgment”) on September 20,

2019, in accordance with the terms of the 2019 Orders.

      The Court has expressed in exhaustive detail the underlying facts and party

positions in Waterkeeper I, but will provide an abbreviated recitation of the terms

of the 2019 Orders. The Court determined that DEQ’s Circular 12-B variance

failed to comply with EPA regulations for variances, including the requirement to

meet the “highest attainable condition” throughout the variance’s term.

(Waterkeeper I, Doc. 177). The Court further concluded that the failure of the

Circular 12-B variance to include a schedule for attaining the protective water

quality standards (“WQS”) of Circular 12-A violated the CWA. Id. The Court

required EPA and DEQ to undertake corrective action, by ordering a partial

vacatur of the general variance timelines at issue. (Id., Doc. 184 at 6). The Court

carefully crafted its 2019 Remedies Order to avoid invalidating the entire general

variance WQS package adopted by DEQ and EPA. Id. at 5. The Court instead

                                             3
       Case 4:20-cv-00027-BMM Document 95 Filed 02/09/21 Page 4 of 16



opted to vacate partially a small subsection of the general variance WQS—the

portion conveying timelines. Id. The Court stayed its partial vacatur “until EPA

approves a replacement general variance” that complies with the terms of the law.

Id. at 6 (emphasis added). The Court provided DEQ with 120 days to complete the

state rulemaking process, and gave EPA 90 days to complete its review, and

approve or disapprove, of DEQ’s proposal under 33 U.S.C. § 1313(c)(2). Id.

      Upon entry of the 2019 Judgment, EPA moved to alter or amend under Fed.

R. Civ. P. 59. (Waterkeeper I, Doc. 188). The Intervenor-Defendants filed Notices

of Appeal of the 2019 Judgment. (Id., Docs. 192, 195, 212, 215). NACWA and

MLCT filed an expedited Motion to Stay the 2019 Judgment pending appeal. (Id.,

Doc. 193). The Court issued an Order on November 5, 2019, denying the Motion

to Stay Judgment pending appeal, citing EPA’s then-undetermined Motion to Alter

or Amend the 2019 Judgment. (Id., Doc. 206). The Court later denied EPA’s Rule

59 Motion. (Id., Doc. 211). EPA filed a Notice of Appeal (Id., Doc. 213) of the

2019 Judgment and the Order denying the Motion to Alter or Amend (Id., Doc.

211). No party moved to stay the rulemaking ordered in the 2019 Judgment

following the Court’s denial of EPA’s Rule 59 Motion.

      While EPA and Intervenor-Defendants’ appeals of the 2019 Judgment

remained pending, DEQ conducted rulemaking as required by this Court’s 2019

Remedies Order. DEQ submitted its revisions to the general variance timelines to

                                            4
       Case 4:20-cv-00027-BMM Document 95 Filed 02/09/21 Page 5 of 16



EPA for approval on November 26, 2019. DEQ previously had submitted two non-

severability provisions, A.R.M. §§ 17.30.619(2) and 17.30.715(4) (collectively, the

“Poison Pill”), to EPA for approval in 2015 as part of Montana’s WQS package

submission. The Poison Pill was intended as a self-executing measure that would

void the State’s base numeric nutrient WQS upon occurrence of one of three

triggering events. See A.R.M. §§ 17.30.619(2) and 17.30.715(4). Voidance of the

base numeric nutrient WQS automatically would return Montana to less restrictive

narrative nutrient criteria. Id. EPA approved other aspects of Montana’s WQS

package in 2015, but declined to act on the Poison Pill at that time. EPA deemed it

“inadvisable for [Montana] to include such a provision” in its proposed WQS

package. Rationale for the EPA’s Action on Montana’s New and Revised Water

Quality Standards, EPA (Feb. 26, 2015), Waterkeeper II, Doc. 19 at 41.

      DEQ did not resubmit the Poison Pill in its 2019 proposal to EPA as part of

its compliance with the Court’s 2019 Judgment and Orders. EPA disapproved

DEQ’s submission on February 24, 2020. Letter from Gregory Sopkin, EPA

Regional Administrator, to Shaun McGrath, DEQ Director (Feb. 24, 2020),

Waterkeeper II, Doc. 18 at 5 (“2020 EPA Decision and Rationale Letter”). EPA

justified its disapproval decision by citing a lack of compliance with this Court’s

2019 Orders, but failed to provide DEQ with specific recommendations to cure its




                                             5
       Case 4:20-cv-00027-BMM Document 95 Filed 02/09/21 Page 6 of 16



defects as required by CWA mandates. See id. at 12–13; 33 U.S.C. § 1313(c)(3),

(4).

       EPA did approve—unprompted—the Poison Pill, insisting that the Poison

Pill “was lawful and permissible and that the [EPA] should have acted on these

two provisions [in 2015].” 2020 EPA Decision and Rationale Letter, Waterkeeper

II, Doc. 18 at 15. DEQ viewed EPA’s action of disapproving its 2019 submission,

and approving the Poison Pill, as triggering the Poison Pill’s application.

Waterkeeper II, Summ. J. Hr’g Tr., 30:20–23, Sept. 24, 2020, Doc. 71. Triggering

of the Poison Pill translated into invalidation of Montana’s base numeric nutrient

WQS and general variance WQS, and substitution of the more relaxed narrative

nutrient WQS criteria. Id., 30:23–31:11. Waterkeeper filed an action with this

Court challenging EPA’s approval of the Poison Pill. (Waterkeeper II, Doc. 1). The

parties to Waterkeeper II filed competing summary judgment motions.

(Waterkeeper II, Docs. 12, 35, 39, 43, and 63).

       The Court reviewed the record and the parties’ summary judgment motions,

and opted to consolidate Waterkeeper II with its predecessor case, Waterkeeper I,

given the two cases’ relatedness and the pending matters in each. Consolidated

Order, Waterkeeper II, Doc. 72 at 18. The Court made clear that the Consolidated

Order “serve[d] primarily to clarify the existing state of the case” as now

consolidated. Id. at 19. As EPA had not yet “approve[d] a replacement general

                                             6
       Case 4:20-cv-00027-BMM Document 95 Filed 02/09/21 Page 7 of 16



variance [timeline] in accordance with the Court’s [2019 Summary Judgment]

Order,” the Court determined that its stay of the partial vacatur of the general

variance timelines in Waterkeeper I remained in effect until EPA complied with

the terms of the Court’s 2019 Orders and CWA procedural mandates. Id. at 16–17.

      The Court reset its schedule from the 2019 Remedies Order to run from the

date of the Consolidated Order, requiring the parties to engage in a new round of

rulemaking and review to comply with the Court’s 2019 Orders. Id. The Court

deferred ruling on the summary judgment motions in the Poison Pill challenge in

Waterkeeper II. Id. at 19. The Court made clear, in the interim, that the 2017 as-

amended general variance timelines remained in place given the Court’s stay of the

partial vacatur—originally prescribed in the 2019 Remedies Order and reinforced

in the Consolidated Order. Id.

      Intervenor-Defendants filed respective Motions to Stay the Consolidated

Order. (Waterkeeper II, Docs. 79, 81, 83). NACWA and MLCT filed a joint

Motion to Stay. (Waterkeeper II, Doc. 79). They argue that the pending appeal in

Waterkeeper I divested this Court of its jurisdiction, and, therefore, this Court

could not order the relief directed in the Consolidated Order. Id. at 9–10. NACWA

and MLCT urge the Court to stay the Consolidated Order until such time as the

Ninth Circuit resolves the appeals of the 2019 Judgment in Waterkeeper I. Id. at

12–18. Treasure State Resources adopts the arguments of NACWA and MLCT,

                                              7
       Case 4:20-cv-00027-BMM Document 95 Filed 02/09/21 Page 8 of 16



and writes separately to assert its belief that the Court inappropriately consolidated

Waterkeeper I and Waterkeeper II, and that the Consolidated Order conflicts with

the party presentation doctrine and principles of comity. (Waterkeeper II, Doc. 84

at 6–8). DEQ’s Motion to Stay asks the Court to stay the rulemaking portion of the

Consolidated Order until such time as its appeal of the 2019 Judgment becomes

resolved. (Waterkeeper II, Doc. 82 at 2).

      For the reasons stated below, the Court will stay the rulemaking portion of

the Consolidated Order until the Ninth Circuit has ruled on the parties’ appeals of

the 2019 Judgment in Waterkeeper I. The stay of partial vacatur first ordered in the

2019 Remedies Order, and reiterated in the Consolidated Order, remains in effect.

The 2017 as-amended general variance timelines vacated by the 2019 Remedies

Order remain in place until such time as EPA “approves a replacement general

variance [timeline] in accordance with the Court’s [2019 Summary Judgment]

Order.” Consolidated Order, Waterkeeper II, Doc. 72 at 16–17.

                                   DISCUSSION

I.    Stay Pending Appeal

      DEQ asks this Court to stay the rulemaking portion of the Consolidated

Order, pending resolution of its appeal of the 2019 Judgment. (Waterkeeper II,

Doc. 82 at 2). A federal court may, in its discretion, stay the enforcement of a

judgment pending the outcome of an appeal. Nken v. Holder, 556 U.S. 418, 421


                                              8
       Case 4:20-cv-00027-BMM Document 95 Filed 02/09/21 Page 9 of 16



(2009); Doe #1 v. Trump, 957 F.3d 1050, 1058 (9th Cir. 2020). The following

factors regulate the issuance of a stay: (1) whether the stay applicant has made a

strong showing of likelihood of success on the merits; (2) whether irreparable

injury will befall the applicant in the absence of a stay; (3) whether stay issuance

will substantially injure the other interested parties; and (4) whether public interest

supports stay issuance. Doe #1, 957 F.3d at 1058. The court first should consider

the applicant’s showing on irreparable harm, and then discuss the likelihood of

success on the merits under the sliding scale approach. Id. (citing Al Otro Lado v.

Wolf, 952 F.3d 999, 1007 (9th Cir. 2020)).

      The Court first considers the primary question of whether DEQ has shown

that it will suffer irreparable injury in the absence of a stay of the rulemaking

portion of the Consolidated Order. DEQ already has attempted to revise its general

variance timelines to comply with this Court’s 2019 Orders and Judgment. EPA’s

Poison Pill approval torpedoed this effort. Rulemaking requires significant agency

time and other resources to complete. (Waterkeeper II, Doc. 82 at 10). DEQ’s

appeal of the 2019 Judgment sits fully briefed and awaits oral argument. Id. at 15.

Until such time as the Ninth Circuit has resolved the appeals of this Court’s 2019

Judgment, the rulemaking reiterated in the Consolidated Order would cause

unnecessary hardship to DEQ.




                                              9
       Case 4:20-cv-00027-BMM Document 95 Filed 02/09/21 Page 10 of 16



      The Court determines that DEQ has satisfied the “likelihood of success”

prong of the stay analysis. A stay applicant need not show that “it is more likely

than not that they will win on the merits.” Lair v. Bullock, 697 F.3d 1200, 1204

(9th Cir. 2012). Instead, the applicant must show that, at a minimum, it submits a

“substantial case for relief on the merits.” Id. DEQ indeed has not shown that its

success on the merits is more likely than not, but it has shown the requisite

substantiality of its case on appeal. The Court remains confident in the reasoning

of the 2019 Judgment. The Court recognizes the complexity of the issues presented

on appeal, however, and determines that DEQ has met its burden for this factor.

      The final two considerations for stay issuance ask whether stay issuance will

substantially injure the other interested parties, and whether public interest

supports stay issuance. These two factors are related under the present

circumstances and the Court considers them together. The Court determines that

staying the rulemaking as reiterated by the Consolidated Order will not

substantially injure Waterkeeper. Although the public’s interest in protection of the

“chemical, physical, and biological integrity of the Nation’s waters” weighs

against granting the motions to stay, the Court determines that this risk to the

public interest and to Waterkeeper’s position stands ameliorated by the fact that the

2017 as-amended general variance timelines remain in effect until the Court lifts

the stay of the partial vacatur. (Waterkeeper II, Doc. 82 at 14 (citing Consolidated

                                             10
        Case 4:20-cv-00027-BMM Document 95 Filed 02/09/21 Page 11 of 16



 Order, Waterkeeper II, at 15)). DEQ has assured the Court that the pending appeals

 of the 2019 Judgment “are nearing resolution,” and that “a protracted period of

 stay” of the rulemaking portion of the Consolidated Order would be unlikely.

 (Waterkeeper II, Doc. 82 at 15). The Court takes DEQ at its word that minimal

 harm will come to the public interest or Waterkeeper’s position as a result of

 issuance of the stay of rulemaking.

       DEQ has met its burden of establishing the necessity of a stay of the portion

 of the Consolidated Order directing DEQ and EPA to comply with the terms of the

 2019 Orders. The Court stays the rulemaking portion of the Consolidated Order

 until the Ninth Circuit resolves the pending appeals of the 2019 Judgment in

 Waterkeeper I.

II.    Divestiture

       NACWA, MLCT, and Treasure State Resources each argue that the parties

 filing an appeal of the 2019 Judgment divested the Court of its jurisdiction.

 (Waterkeeper II, Doc. 80 at 12). When the Ninth Circuit “docketed the appeals on

 February 18, 2020,” these Intervenor-Defendants argue that this Court was

 “effectively divest[ed] . . . of jurisdiction over the issues appealed.” Id. at 13. The




                                               11
         Case 4:20-cv-00027-BMM Document 95 Filed 02/09/21 Page 12 of 16



Court disagrees that it exceeded its jurisdiction by issuance of the Consolidated

Order.

      The rule divesting lower courts of jurisdiction over aspects of a case

involved in an appeal exists as “judge-made doctrine designed to avoid the

confusion and waste of time that might flow from putting the same issues before

two courts at the same time.” In re Padilla, 222 F.3d 1184, 1190 (9th Cir. 2000).

Divestiture is not absolute. Id. A district court retains jurisdiction over a continuing

course of conduct in order to preserve the status quo. S.E.C. v. Am. Capital Inv.,

Inc., 98 F.3d 1133, 1146 (9th Cir. 1996) abrogated on other grounds by Steel Co.

v. Citizens for a Better Environment, 523 U.S. 83, 94 (1998) (citing Pyrodyne

Corp. v. Pyrotronics Corp., 847 F.2d 1398, 1403 (9th Cir. 1988)). A district court

cannot adjudicate the substantial rights involved in the appeal. Pyrodyne Corp.,

847 F.2d at 1403. Where the parties create new facts, however, the maintenance of

the status quo may require new action by the Court. Hoffman for and on Behalf of

N.L.R.B. v. Beer Drivers and Salesmen’s Local Union No. 888, 536 F.2d 1268,

1276 (9th Cir. 1976). Further, “although the Court does not have jurisdiction to

decide the merits of the issue that is currently on appeal, ‘a district court has

continuing jurisdiction in support of its judgment, and until the judgment has been

properly stayed or superseded, the district court may enforce it.’” Oceana, Inc. v.

Ross, 359 F.Supp.3d 821, 827 (N.D. Cal. 2019).

                                              12
       Case 4:20-cv-00027-BMM Document 95 Filed 02/09/21 Page 13 of 16



      EPA’s approval of the Poison Pill on its own accord created new facts that

would have altered substantially the status quo between the parties while appeals

of the 2019 Judgment remained pending. EPA appears to have attempted to use the

2019 Remedies Order’s partial vacatur of the general variance timelines—although

stayed by the Court—to invalidate entirely Montana’s base numeric nutrient WQS

and general variance WQS. Consolidated Order, Waterkeeper II, Doc. 72 at 16.

This action, if permitted to proceed in spite of the Court’s stay of partial vacatur,

effectively could moot the 2019 Judgment and pending appeals. EPA’s failure to

comply with the Court’s 2019 Judgment and its contemporaneous approval of the

Poison Pill, together with the parties’ subsequent conduct, made an Order

clarifying the status of the cases necessary to preserve the status quo. See

Consolidated Order, Waterkeeper II, Doc. 72 at 19.

      Issuance of the Consolidated Order represented the Court’s method of

maintaining the status quo among the parties. The Court deemed it imprudent at

that time to resolve the conflict over the Poison Pill approval in Waterkeeper II

where that decision would impact the parties’ appeals in Waterkeeper I, and

deferred ruling on the Poison Pill. Id. To avoid confusion of the issues and

unnecessary repetition, the Court consolidated Waterkeeper I and Waterkeeper II.

Id. To maintain the status quo among the parties in Waterkeeper I, the Court

determined that the stay of partial vacatur remained in effect, and ordered EPA and

                                              13
          Case 4:20-cv-00027-BMM Document 95 Filed 02/09/21 Page 14 of 16



   DEQ to engage in rulemaking in compliance with the 2019 Judgment and Orders.

   See id. Notably, this Court ordered the same rulemaking in the 2019 Remedies

   Order, and, following the Court’s denial of EPA’s motion to alter or amend the

   2019 Judgment, no party pursued a stay to relieve themselves of the rulemaking

   requirement pending appeals.

III.     Consolidation, Party Presentation Doctrine, and Comity

         Treasure State Resources writes separately to assert that Waterkeeper I and

   Waterkeeper II did not meet the standard for consolidation under Fed. R. Civ. P.

   42(c). As dictated in the Consolidated Order, the two related cases involved the

   same underlying facts, law, and parties, absent NACWA, who has become a party

   to Waterkeeper II by way of consolidation. Consolidated Order, Waterkeeper II,

   Doc. 72 at 18. Despite Treasure State Resources’s creative attempts at

   decontextualizing the Poison Pill issue in Waterkeeper I from the overarching

   relatedness it shares with Waterkeeper II, this Court determines its sua sponte

   consolidation falls within its discretion and the spirit of Fed. R. Civ. P. 42(c).

         Treasure State Resources also questions whether the Consolidated Order

   violated the party presentation doctrine and principles of comity. The Court

   believes that it addressed these concerns in its divestiture determination. The Court

   issued the Consolidated Order as a case management measure to preserve the

   status quo pending appeal. The Court did not grant relief outside that requested by


                                                 14
      Case 4:20-cv-00027-BMM Document 95 Filed 02/09/21 Page 15 of 16



the parties. The Court instead consolidated Waterkeeper I and Waterkeeper II and

reimposed the same terms already exacted in the 2019 Judgment, rather than rule

separately on the Poison Pill and risk confusing the issues among the parties and

adjudicating those rights involved in the pending appeals.

                                  CONCLUSION

      A stay of the rulemaking portion of the Consolidated Order proves

warranted in the present circumstances. The Court stays the segment of the

Consolidated Order directing the parties to conduct rulemaking in accordance with

the 2019 Orders. The Court stays the rulemaking portion of the Consolidated Order

until the Ninth Circuit has resolved the pending appeals of the 2019 Judgment in

Waterkeeper I. The other aspects of the Consolidated Order, including those

portions consolidating Waterkeeper I and Waterkeeper II, and clarifying the status

of the Court’s stay of the partial vacatur as in-effect, remain unchanged.

                                      ORDER

      Accordingly, IT IS ORDERED:

      1.     DEQ’s Motion to Stay Rulemaking Pending Appeal (Waterkeeper I,

Doc. 233; Waterkeeper II, Doc. 81) is GRANTED.

      2.     NACWA and MLCT’s Motion to Stay Consolidated Order Pending

Appeal (Waterkeeper I, Doc. 231; Waterkeeper II, Doc. 79) is GRANTED, IN

PART, and DENIED, IN PART. The motion is denied to the extent it asks the


                                            15
      Case 4:20-cv-00027-BMM Document 95 Filed 02/09/21 Page 16 of 16



Court to grant a stay of the Consolidated Order in its entirety. The stay issued by

this Order affects only the rulemaking portion of the Consolidated Order, and

remains in effect only until the Ninth Circuit has ruled upon the pending appeals of

the 2019 Judgment in Waterkeeper I.

      3.     Treasure State Resources’s Motion to Stay Consolidated Order

(Waterkeeper I, Doc. 235; Waterkeeper II, Doc. 84) is GRANTED, IN PART,

and DENIED, IN PART. The motion is denied to the extent it asks the Court to

grant a stay pending appeal of the Consolidated Order itself. The stay of the

rulemaking portion of the Consolidated Order remains in effect only until the

Ninth Circuit has ruled upon the pending appeals of the 2019 Judgment in

Waterkeeper I.

      Dated this 9th day of February, 2021.




                                             16
